RENDERED: FEBRUARY 26, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                  MODIFIED: MARCH 5, 2021; 10:00 A.M.

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1325-MR


GREGORY CRANDELL                                                   APPELLANT



                APPEAL FROM BULLITT CIRCUIT COURT
v.             HONORABLE MONICA K. MEREDITH, JUDGE
                       ACTION NO. 17-CI-00357



COMMONWEALTH OF KENTUCKY,
CABINET FOR HEALTH AND FAMILY SERVICES
EX REL. MARY J. DILKE                                                APPELLEE

                                  OPINION
                             AFFIRMING IN PART,
                             REVERSING IN PART,
                              AND REMANDING

                                 ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: Gregory Crandell (“Crandell”) appeals from the Bullitt

Circuit Court’s July 30, 2019 amended order finding him in contempt for failing to
pay child support. For the reasons set forth herein, we affirm in part, reverse in

part, and remand for further proceedings.

                                         Background

                In July 1997, the Superior Court in Contra Costa County, California

ordered Crandell to pay child support in the amount of $391.00 per month for his

two minor children. In April 2017, a UIFSA1 petition was filed in the Bullitt

Circuit Court requesting that Bullitt County enforce the California child support

order. On September 1, 2017, the Commonwealth filed a motion for default

judgment, and on September 8, 2017, the circuit court entered a default judgment

for child support arrears and repayment, ordering that Crandell pay $391.00 per

month towards an arrearage amount of $115,760.00.

                On May 3, 2018, the Commonwealth filed a motion to hold Crandell

in contempt for failure to pay child support. Crandell failed to appear for the

contempt hearing and was subsequently arrested pursuant to a bench warrant. On

March 26, 2019, a brief hearing was held where the court found Crandell to be

indigent and appointed a public defender to represent him. Prior to the contempt

hearing, Crandell moved for work release so that he could search for a job to begin

paying the child support arrears, representing to the court that despite his physical

disability, he believed he could find a job.


1
    Uniform Interstate Family Support Act, Kentucky Revised Statutes (KRS) 407.5101, et seq.

                                               -2-
             The contempt hearing was held on July 16, 2019. At the hearing,

Crandell did not challenge the validity of the child support order or the amount of

the arrears, but instead argued his disability prevented him from complying with

the child support order. Crandell presented evidence from Ramona Jackson, a

supervisor at Volunteers of America’s Housing Stabilization Program, and

Vanessa Nagle, a housing specialist for the Louisville Metro Department of

Community Services, concerning his disability. Both Jackson and Nagle testified

Crandell was part of a program funded by the Department of Housing and Urban

Development to provide housing for the homeless. To qualify for the program, a

person must have a disability, be homeless, and have low income.

             Crandell introduced evidence that on September 20, 2016, a nurse

practitioner determined he had a physical disability, qualifying him for the housing

program. Crandell tendered a verification form completed by the nurse

practitioner, noting that Crandell’s physical disability is “of long-continuing or

indefinite duration,” “substantially impede[s] [Crandell’s] ability to live

independently,” and “[c]ould . . . improve[] by the provision of more suitable

housing conditions.” The form is silent on the nature of the disability or its impact

on Crandell’s ability to work.

             Nagle testified she did not believe Crandell has held a job at any time

while participating in the program based upon the fact that his only listed income


                                          -3-
when he applied for the program was from the Kentucky Transitional Assistance

Program (K-TAP). Nagle stated Crandell has two dependent children living with

him. Nagle further testified Crandell now receives disability income in addition to

K-TAP, but there was no testimony as to the amount of the benefit.

              Crandell did not testify at the hearing, and no evidence was presented

concerning Crandell’s income, expenses, or work history. On July 22, 2019,2 the

court entered an order finding Crandell in contempt for failure to make regular

payments towards his child support arrearage of $126,691.25. The court noted

Crandell’s “physical impairment of long or indefinite duration,” but it found

Crandell had not proven his disability prevented him from working. The court

pointed to Crandell’s request for work release while incarcerated as evidence of his

ability to work. It also found Crandell had a reliable automobile to transport him

to and from work. However, the court reduced Crandell’s monthly payment from

$391.00 to $251.00, in consideration of his recent incarceration and economic

circumstances.

              As a remedy for Crandell’s contempt, the circuit court sentenced him

to serve twenty days in jail for each month he fails to pay his child support,

including the current month. The court ruled it would hold the sentence in



2
 The circuit court subsequently entered an “Amended Order” on July 30, 2019, reflecting that
Crandall, who was in custody at the time of the hearing, had been released by separate order.

                                              -4-
abeyance until the tenth day of the following month, so if Crandell made his

payment that month, he would not have to serve the sentence. It also provided that

if Crandell provided proof of employment when he reported to the jail, he would

be granted work release for up to twelve hours a day, five days a week. This

appeal followed.

                                Standard of Review

             “We review the trial court’s exercise of its contempt powers for abuse

of discretion, but we apply the clear error standard to the underlying findings of

fact.” Commonwealth, Cabinet for Health and Family Servs. v. Ivy, 353 S.W.3d
324, 332 (Ky. 2011) (citations omitted).

                                       Analysis

             Crandell contends the circuit court abused its discretion when it found

him in contempt for failing to pay child support because his disability prevents him

from complying with the order. We disagree.

                    A trial court . . . has broad authority to enforce its
             orders, and contempt proceedings are part of that
             authority. Contempt sanctions are classified as either
             criminal or civil depending on whether they are meant to
             punish the contemner’s noncompliance with the court’s
             order and to vindicate the court’s authority and dignity,
             or are meant to benefit an adverse party either by
             coercing compliance with the order or by compensating
             for losses the noncompliance occasioned.




                                           -5-
Ivy, 353 S.W.3d at 332 (citation omitted). Here, the contempt proceeding was civil

since it was meant to coerce Crandell to comply with his child support obligation.

             The burden in a civil contempt proceeding is initially “on the party

seeking sanctions to show by clear and convincing evidence that the alleged

contemnor has violated a valid court order[,]” as well as to prove any amounts

sought in compensation. Id. (citing Roper v. Roper, 242 Ky. 658, 47 S.W.2d 517

(1932)). Once a movant makes a prima facie case, “a presumption of contempt

arises, and the burden of production shifts to the alleged contemnor to show,

clearly and convincingly, that he or she was unable to comply with the court’s

order or was, for some other reason, justified in not complying.” Id. (citing Clay v.

Winn, 434 S.W.2d 650 (Ky. 1968)). As noted in Ivy, “[t]his burden is a heavy one

and is not satisfied by mere assertions of inability. The alleged contemnor must

offer evidence tending to show clearly that he or she made all reasonable efforts to

comply.” Id. (citations omitted).

             At the hearing, Crandell did not dispute the existence of the order or

the amount owed. The burden was his, therefore, to show he was unable to comply

with the child support order. Here, while Crandell put on evidence that he had a

disability, this evidence alone is insufficient to show clearly and convincingly that

he was unable to comply with the child support order. See Ivy, 353 S.W.3d at 333

(holding that finding of disability by Social Security Administration (SSI) does not


                                         -6-
compel finding of inability to comply with order). Crandell offered no evidence

that his disability prevents him from being employed. While he introduced a form

stating he had a physical impairment of long or indefinite duration, the form said

nothing about the nature of his physical impairment, or that this impairment

prevented him from working.

              The circuit court found Crandell’s recent request to be released from

jail to work and/or search for a job as evidence of his ability to work. The court

also noted Crandell had reliable transportation. The burden was on Crandell “to

show clearly that he . . . made all reasonable efforts to comply.” Id. at 332

(citation omitted). We hold the circuit court did not abuse its discretion in finding

Crandell in contempt for failing to comply with the child support order.

              “Having found a party in contempt, the court’s next task is to fashion

a remedy.” Id. at 334. Crandell has not challenged the circuit court’s sanction on

appeal; therefore we decline to address it.3 Serv. Fin. Co. v. Ware, 473 S.W.3d 98,

103 (Ky. App. 2015) (“Questions . . . not argued in the briefs, will not be

considered by the Court of Appeals.”) (citation omitted).




3
  However, we would note the sanction is nearly identical to the one our Supreme Court held
invalid in Commonwealth, Cabinet for Health and Family Services v. Ivy, 353 S.W.3d 324, 335
(Ky. 2011).



                                            -7-
                Finally, Crandell argues that the court erred in assessing him a $100

partial public defender fee after finding him indigent. Crandell has not preserved

this issue for appeal but requests palpable error review under CR4 61.02. We agree

with Crandell that the circuit court erred in imposing attorney fees “as it did not

conduct a nonadversarial hearing to determine whether [Crandell] had the present

ability to pay for his legal representation as required by KRS 31.211(1).”

Applegate v. Commonwealth, 577 S.W.3d 83, 88 (Ky. App. 2018) (citing Maynes

v. Commonwealth, 361 S.W.3d 922, 929 (Ky. 2012)).

                Further, in Spicer v. Commonwealth, 442 S.W.3d 26, 34 (Ky. 2014),

our Supreme Court held, under similar circumstances, that a trial court erred in

imposing a public defender fee on a defendant found to be indigent and granted in

forma pauperis status on appeal:

                Appellant in this case was represented by a public
                defender at the time of sentencing, and was granted in
                forma pauperis status on appeal. Thus, it is clear his
                indigency continued throughout trial. There is simply no
                record of any hearing in which the trial court later found
                good cause to determine the defendant should not
                continue to be considered an indigent person. Thus,
                without such findings, the court’s imposition of a
                $450.00 attorney fee was improper, and we now vacate
                it.
Id. at 34-35.



4
    Kentucky Rules of Civil Procedure.

                                           -8-
             Crandell was previously found to be indigent by the circuit court and

subsequently granted in forma pauperis status on appeal. His indigency continued

throughout the proceeding, and there was never any finding of good cause

determining he should no longer be considered indigent. Therefore, the court erred

in imposing the partial public defender fee.

                                    Conclusion

             For the foregoing reasons, we affirm the order of the Bullitt Circuit

Court as to the finding of contempt, reverse as to the imposition of the $100 public

defender fee, and remand for entry of an order consistent with this opinion.

             CALDWELL, JUDGE, CONCURS.

             MAZE, JUDGE, DISSENTS AND FILES SEPARATE OPINION.

MAZE, JUDGE, DISSENTING: Respectfully, I dissent from that portion of the

majority opinion concluding that the family court did not abuse its discretion in

holding Crandell in contempt for failing to comply with its prior judgment

requiring him to pay $391.00 per month toward the child support arrearage of

$126,691.25. In Lewis v. Lewis, our Supreme Court recognized “the inherent

power of the trial court to enforce its judgment by means of incarceration of a

person who is found in contempt of the lawful orders of the court.” 875 S.W.2d
862, 864 (Ky. 1993). However, the Lewis Court also cautioned that “[s]uch action




                                         -9-
is extraordinary and subject to certain limitations. The contempt power should not

be used to require the doing of an impossible thing.” Id. (emphasis added).

             As the majority notes, the family court heard evidence of Crandell’s

physical impairment of long or indefinite duration, supported by the testimony of

two witnesses who testified that Crandell qualified for benefits from a program

funded by the Department of Housing and Urban Development which required a

showing that he had a disability, was homeless, and had low income. Crandell

submitted a verification form for that program which had been completed by a

nurse practitioner attesting to the fact that his physical disability was of long-

continuing or indefinite duration and that his disability substantially impeded his

ability to live independently. As the majority states, the family court also heard

testimony from a housing specialist for Louisville Metro Department of

Community Services that she did not believe Crandell had held a job at any time

while participating in the program; that his only listed income when he applied for

the program was from the Kentucky Transitional Assistance Program; and that he

is now receiving disability income in addition to the K-TAP benefits. Although, as

the majority states, there was no testimony as to the amount of that benefit, nor was

there evidence as to Crandell’s income, expenses, or work history, I am

nevertheless convinced that the evidence he produced was sufficient to preclude a

finding that he had the ability to comply and thus avoid incarceration. I am also


                                          -10-
convinced that nothing in the caselaw we are bound to follow requires specific

evidence in order to avoid incarceration for contempt. Because I am convinced

that the family court clearly erred in predicating its finding of contempt solely on

Crandell’s request to be released from incarceration in order to seek employment

and the fact that he has a car sufficient to get to employment should he be able to

find some, I view the decision of the family court as fundamentally unfair and

failing to comport with the sound legal principles set out in long-standing caselaw

which this Court is bound to follow.

             Returning to the dictates of Lewis, supra, the Supreme Court made

clear that 1) civil contempt charges should be related to the amount the defendant

is found able to pay; 2) the contemnor’s ability to satisfy the judgment is a question

of fact for the trial judge; and 3) the trial court must make findings of fact

regarding the ability to satisfy the judgment before ordering incarceration for

failure to pay child support. The Supreme Court had occasion to revisit the

principle of ability to pay in Commonwealth, Cabinet for Health and Family

Services v. Ivy, 353 S.W.3d 324 (Ky. 2011). Similar to the case at bar, Ivy offered

proof that she was unable to pay by reason of disability and had been determined to

be disabled and needy by Social Security Administration standards.

Acknowledging that receipt of SSI benefits, standing alone, does not compel a

finding of inability to pay, the Supreme Court nevertheless emphasized that the


                                          -11-
family court is not free to simply disregard the Social Security Administration’s

determination that an SSI recipient is disabled:

             If earning capacity is to be attributed to the recipient, or
             if child support is to be demanded from the SSI benefit
             itself, there must be evidence clearly establishing the
             recipient’s ability to work or the recipient’s ability to
             afford the support payment. We agree with the Court
             of Appeals that there was no such evidence here.

             ...

                    The family court’s contempt finding, however, was
             not based so much on Ivy’s failure to eke out a support
             payment from her SSI benefit. The court found, rather,
             that Ivy is “able-bodied and capable of providing
             support,” and thus apparently meant to impute to her,
             during the period prior to the hearing, the capacity to
             earn enough to pay at least some of the support she
             owed. The court made no findings in support of this
             conclusion, as it should have done, and indeed made no
             reference to any evidence at all. Because the court failed
             to make findings of fact, our review is essentially for
             abuse of discretion.
Id. at 333-34 (footnote omitted) (emphases added).

             Here, the family court failed to make findings as to Crandell’s ability

to work or to find employment given his disability. Rather, the family court,

without apparent basis, simply imputed to him the ability to earn $251.00 per

month “which is approximately the sum an individual will earn in one month

working one eight (8) hour day each week at minimum wage ($7.25/hour).”

Further, I am convinced that a request for release from incarceration to seek


                                         -12-
employment cannot be construed as an admission by Crandell that suitable

employment was available or that he would be physically capable of performing it.

In my opinion, given the lack of appropriate findings concerning Crandell’s ability

to pay, the family court’s finding of contempt constitutes an abuse of discretion

and should be reversed.

             Further, I cannot concur in the majority’s refusal to address the

propriety of the family court’s sanction or remedy on the basis that Crandell failed

to challenge it. The majority does, however, note in footnote 3 that the sanction in

this case is nearly identical to the one invalidated in Ivy. Reviewing the arguments

Crandell presses in this appeal in light of the holding in Ivy, I fail to conclude as

did the majority that “Crandell has not challenged the circuit court’s sanction on

appeal.” To my mind, Crandell’s argument that he cannot be incarcerated due

solely to his inability to pay cannot be logically separated from the nature of the

sanction imposed – which was incarceration. In concluding that this argument is

adequately preserved for our review, I turn to the Supreme Court’s explanation of

the sanction of contempt set out in Ivy:

                     Having found a party in contempt, the court’s next
             task is to fashion a remedy. Where, as here, the contempt
             proceeding is civil, the sanction may serve either to
             coerce the contemnor to comply with a court order, to
             compensate a party for losses caused by the contempt, or
             both. Coercive sanctions, such as daily fines or
             incarceration, are punishments imposed until the
             contempt is purged by compliance with an order. For

                                           -13-
             the punishment to retain its civil character, the
             contemnor must, at the time the sanction is imposed,
             have the ability to purge the contempt by compliance
             and either avert the punishment or at any time bring
             it to an end. The contemnor bears the burden of
             proving his or her inability to meet the purge
             condition, but in imposing that burden the court
             should be mindful of the contemnor’s overriding
             interest in not being required to perform an
             impossible act.
Id. at 334-35 (citations omitted) (emphasis added). Because I am convinced that

Crandell’s arguments in this appeal place this issue squarely before us, I cannot

conclude that the issue has not been adequately preserved.

             Finally, the Supreme Court in Ivy made clear that an order predicated

on future compliance is invalid:

             Had the court properly found Ivy in contempt, it could, as
             a compensatory remedy, have ordered her to make
             payments toward her arrears in an amount she could
             afford. The court also could have ordered her
             imprisonment for past non-compliance. The court’s
             attempt to fashion a coercive remedy, however, by
             threatening Ivy with fixture [sic] incarceration for
             future violations of her support order, did not provide
             her with a true opportunity for purging, and thus was
             invalid. As noted above, the purge condition of a
             coercive order must be something presently within the
             contemnor’s ability to perform. Ivy had no present
             ability to perform future obligations. By itself, moreover,
             a future failure to pay would not, in and of itself, the
             court’s order notwithstanding, justify Ivy’s incarceration.
             That future conduct was not, and could not be, the
             subject of the pending contempt motion because it had
             yet to occur. If Ivy did fail to pay, she would be entitled
             to notice, a new hearing, and a finding that at that future

                                        -14-
               point in time she had the ability to comply. Even were it
               valid, therefore, the court’s order would amount to little
               more than a reaffirmation of the support order.
Id. at 335 (footnote and citations omitted) (emphases added). For the same reasons

set forth in Ivy, I am convinced that the family court’s imposition of a

conditionally-discharged sentence dependent upon Crandell’s future compliance

with his payment obligations was not a condition with which he had a present

ability to comply and thus, in my opinion, the contempt order is invalid and cannot

be enforced.




BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Karen Shuff Maurer                          Jeffrey L. England
Frankfort, Kentucky                         Shepherdsville, Kentucky




                                          -15-